Title: To George Washington from Jedediah Huntington, 18 February 1782
From: Huntington, Jedediah
To: Washington, George


                  
                     Dear Sir,
                     Norwich Feby 18. 1782
                  
                  The Assembly of this State finished their Session the Day before yesterday.  the Minds of the members were deeply impressed with the Necessity of completing their Quota of Troops in Season.  They have ordered the delinquent Towns to raise, for the War, for three years, or one year, the number they are respectively deficient, by the first of April next—if not done by the fifth of that Month, the commanding Officers of the Militia Regiments are to make a peremptory Draft of the Men deficient, from the Towns or Classes, who are to serve to the first of December next—The Towns or Classes are responsible for their Recruits, & in Case of Desertion, or their being mustered out, their Places are to be forthwith supplied by Inlistment or Detachment.  The Assembly have ordered Execution against the Towns which were deficient last year.
                  The Law is perhaps as good as could be expected but there is much to apprehend from the want of Energy in the Execution—this Government has not the Coercion requisite in War.
                  The People, as far as I can learn, would grant more ample Supplies to Mr Morris than their Representative have done—as to the Payment which is to be made the 1st of April,  I do not think any considerable Part of the Tax will be received before June or July, nor the Proceeds of the Provisions much earlier because we have not Merchants who are able to pay the Cash for them immediately.
                  The Ballance of Wages due the Connecticut Line for 1780 is funded by Taxes payable in 1786 & 1787 with Interest yearly—that of 1781 & of retained Rations from April 1 1780 remain to be adjusted by the Committee of Settlement.  I am, with the greatest Esteem, Your Excellencys most obedient Servant
                  
                     Jed. Huntington
                  
               